Citation Nr: 0610604	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-31 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of an 
injury to the left eye, to include corneal abrasion and 
corneal erosion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1999 to October 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2004 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 17, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.     

The issue of entitlement to service connection for residuals 
of an injury to the left eye, to include corneal abrasion and 
corneal erosion, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

There is no competent medical evidence that the veteran had 
sinusitis in service or that he currently has sinusitis.    


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in 
October 2003 and in November 2003 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  The RO's 
letters advised the veteran that it was his responsibility to 
support his claim decided herein with appropriate evidence 
and to make sure that VA received all pertinent records not 
in the custody of a federal department or agency.  These VCAA 
notice letters thus included the first three elements of 
notice discussed by the Court in Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Although the RO did not explicitly 
request that the veteran provide any evidence in his 
possession he thought was relevant to his claim, it did, as 
noted above, advise 
him that it was his ultimate responsibility to support his 
claim with appropriate evidence such that any deficiency in 
the wording of the notice was a harmless error.  In light of 
the foregoing, the Board concludes that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the veteran's claim decided herein and that 
VA has satisfactorily complied with its duty to notify 
pursuant to the VCAA and its implementing regulations. 

There is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
veteran's claims file is available.

In particular, there is no indication that the veteran's 
claimed disability of sinusitis or claimed symptoms of 
sinusitis may be associated with an established event, 
injury, or disease in service, so a medical examination and 
medical opinion are not necessary to decide the claim for 
service connection for sinusitis.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

Furthermore, although the veteran stated on his application 
for compensation and pension received in September 2003 that 
his claimed sinusitis was due to exposure in service to 
asbestos, his service medical records contain his written 
statement dated in June 2000 on an asbestos medical 
surveillance questionnaire that he had not been exposed to 
asbestos prior to service or in service.  In his notice of 
disagreement received by VA in March 2004, the veteran said 
that whether or not he had been exposed to asbestos in 
service was not material to his claim for service connection 
for sinusitis.  The record in this case does not contain any 
finding by a service department physician or by any military 
officer that the veteran was exposed to asbestos in service, 
nor does the record contain such a finding by any physician 
or other person qualified to make such a finding since the 
veteran's separation from active service.  On this record, 
there is no basis to further develop the evidence on the 
question of whether the veteran had asbestos exposure while 
serving on active duty which was productive of any 
disability, to include sinusitis.

Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
  
The veteran's service medical records are negative for any 
medical finding or diagnosis of sinusitis.  In a report of 
medical history in July 2002, the veteran stated that he had 
sinusitis, but a service department physician noted that the 
veteran's statement concerning sinusitis referred to the 
veteran's seasonal allergies which were in control on 
medication with no sequelae.  In a report of medical history 
in August 2003, approximately two months before his 
separation from active military service, the veteran stated 
that he did not have sinusitis.  

The record in this case does not contain a post-service 
diagnosis of sinusitis.  

At the hearing in May 2005, the veteran testified that since 
his separation from service no physician has diagnosed him 
with sinusitis.  

A statement which the veteran made in his notice of 
disagreement received in March 2004 to the effect that he has 
sinusitis which had its onset during his active service is 
lacking in probative value because, as a layman, the veteran 
is not qualified to state an opinion on a question of medical 
diagnosis.  That is, he is not qualified by education, 
training or experience to diagnose himself.  See 38 C.F.R. 
§ 3.159(a)(1)(2) (2005); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Because there is no competent medical evidence of record 
showing that the veteran currently has sinusitis 
etiologically related to his military service, there is no 
basis in law or in fact to allow service connection for 
sinusitis, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005); Rabideau, supra.

As the preponderance of the evidence is against the veteran's 
claim for service connection for sinusitis, the benefit of 
the doubt doctrine does not apply on that issue.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran's service medical records reveal that at a 
medical examination for enlistment in February 1999 his eyes 
were evaluated as normal.  His near vision was recorded as 
20/20, bilaterally, and his distant vision as 20/30 in the 
right eye, corrected by eyeglasses to 20/20, and 20/40 in the 
left eye, corrected to 20/20.  

In February 2000, in a combat drill the veteran's left eye 
was struck by a cushion wielded by another Marine.  The 
veteran complained of pain in his left eye and of some blurry 
vision.  He was evaluated and treated at a service department 
hospital.  A fundoscopic examination of visual acuity was 
limited due to his complaint of pain in the eye.  Peripheral 
visual fields were intact.  The conjunctiva of the veteran's 
left eye were erythematous [reddened].  The diagnosis was 
corneal abrasion, left eye.  Motrin and a mild sedative were 
prescribed.

The cornea is the transparent structure forming the anterior 
part of the fibrous tunic of the eye; it consists of five 
layers.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 378 (28th ed., 1994).  An "abrasion" is the 
wearing away of a substance or structure (such as the skin or 
the teeth) through some unusual or abnormal mechanical 
process.  See Dorland's at 5.      

At a medical examination in service in November 2000, the 
veteran's eyes were evaluated as normal.  His near vision was 
recorded as 20/20, bilaterally, and his distant vision as 
20/30 in the right eye, corrected by eyeglasses to 20/20, and 
20/30 in the left eye, corrected to 20/20.  It was noted that 
the veteran was awaiting new eyeglasses.  

In a report of medical history in August 2003, the veteran 
stated that he wore eyeglasses and that he had had eye 
trouble.  His stated explanation of these answers was 
"Periodic problems in left eye due to injury, sensitive to 
light in the morning.  Sometimes a little sparkle of pain."

The veteran was afforded an examination of his left eye by a 
VA ophthalmologist in November 2003.  The veteran's visual 
acuity was noted to be: OD [right eye] 20/25 minus 1.50; OS 
[left eye] 20/25 minus 1.75.  An external examination was WNL 
[within normal limits].  On slit lamp examination, the 
corneas were clear.  The diagnosis was myopia.  "Myopia" is 
an error of refraction of the eye.  See Dorland's at 1094.  
Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. § 3.303(c) 
(2005).

The examining VA ophthalmologist in November 2003 noted that 
the veteran had had a corneal abrasion of the left eye 
followed by corneal erosion.  "Erosion" is an eating away; 
destruction of the surface of a tissue, material, or 
structure.  See Dorland's at 574.        

At the hearing in May 2005, the veteran testified that 
sometimes when he is driving he has pain in his left eye and 
that a private physician at the Little Rock Eye Clinic, 
Little Rock, Arkansas, had found that he has scarring of his 
left eye as a result of the in-service injury.  The veteran 
stated at the hearing that he would obtain and submit to VA 
the private medical records showing a finding of scarring of 
his left eye, but he has not done so.  (Transcript of 
hearing, pages 9, 16, 17).

Records of the private Little Rock Eye Clinic which were 
received by VA in May 2004 show only that the veteran was 
seen in April 2004 and that the diagnosis at that time was 
recurrent erosion.  Examination findings, to include visual 
acuity, were not reported.  

On this record, the Board is not able to determine from 
competent evidence whether it is at least as likely as not 
that the veteran currently has some residual disability of 
the left eye etiologically related to the blow to his left 
eye which he sustained in February 2000 in service.  The 
information and evidence of record thus does not contain 
sufficient competent medical evidence to decide the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the left eye, to include corneal abrasion and 
corneal erosion, so a medical examination and medical opinion 
are necessary to decide the claim, see 38 C.F.R. 
§ 3.159(c)(4) (2005) and this case will be remanded for that 
purpose.                  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  After obtaining any required release 
from the veteran, the AMC should attempt 
to obtain copies of the records of his 
treatment at the Little Rock Eye Clinic, 
Little Rock, Arkansas, and associate any 
records obtained with the other evidence 
in the claims file.

2.  The AMC should then arrange for the 
veteran to be scheduled for an 
examination of his left eye by a 
physician with appropriate training and 
expertise to determine whether the 
veteran currently has any disorder or 
abnormality of the left eye which affects 
the functioning or visual acuity of the 
left eye and which is etiologically 
related to the injury to the veteran's 
left eye in service in February 2000.  It 
is imperative that the examiner review 
the pertinent medical records and other 
documents in the claims file.  After a 
clinical examination of the veteran's 
eyes and the records review, the 
examining physician should report any and 
all left eye diagnoses and offer his or 
her opinion as to the likely etiology of 
any diagnosed disorder or abnormality of 
the left eye other than refractive error.  

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


